DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  The line “wherein the metabolism of the glucose by the patient is detected via the constructed image” should be “wherein the metabolism of the glucose of the patient is detected via the constructed image”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 18, and 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Specifically the line “ionizing radiation sources” It is unclear what the ionizing radiation sources are.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 6, 8, 9, 10, 13, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018), in view of Lesiv et al (US 20220079905 A1).

Regarding Claim 1  De Feyter et al teaches a method for detecting an uptake and metabolism of glucose by a patient, “Deuterium metabolic imaging (DMI) is a novel, noninvasive approach that combines deuterium magnetic resonance spectroscopic imaging with oral intake or intravenous infusion of nonradioactive 2H-labeled substrates to generate three-dimensional metabolic maps.” (Page 1 Paragraph 1). The method comprising: 
producing a magnetic field that acts upon the patient; “combines deuterium magnetic resonance spectroscopic imaging” (Page 1 Paragraph 1)
acquiring magnetic resonance data of deuterated water within the patient, “The T1 and T2 values of deuterated water and glucose were measured in water and agar phantoms and in rat and human brain in vivo.” (Page 2 Paragraph 2)
wherein deuterated glucose has been administered to the patient, “oral administration of [6,6′2H2]–labeled glucose in healthy human subjects” (Page 1 Paragraph 4)
wherein the deuterated water is produced during the metabolism of the deuterated glucose by the patient, “Without the 2H-labeled substrate, the only signal detectable in 2H NMR spectra from the brain or liver originates from the 0.0115% natural abundance signal of water, representing a ~10 mM 2H concentration” (Page 2 Paragraph 1)
and wherein the magnetic resonance data is acquired at a resonant frequency of deuterium; “DMI is minimally affected by magnetic field inhomogeneity because of its low NMR frequency and the intrinsically broad peaks of 2H NMR.” (Page 6  Paragraph 5)
analyzing the magnetic resonance data acquired at the resonant frequency of deuterium “samples were prepared for NMR analysis” (Page 8 Paragraph 6)

    PNG
    media_image1.png
    334
    620
    media_image1.png
    Greyscale

Fig 2 of De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018)
0
and constructing an image based on the processed dataset (see above fig.2); 
wherein the metabolism of the glucose by the patient is detected via the constructed image (See Fig 2E, 2F, 2G, and 2H, of De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018), above which show the images with the labeled glucose and metabolites.)
However De Feyter does not teach the data , non-spectrally resolved, to generate a processed dataset;  

    PNG
    media_image2.png
    666
    446
    media_image2.png
    Greyscale

Fig 1 of Lesiv et al (US 20220079905 A1)
Lesiv teaches analyzing the data, non-spectrally resolved, to generate a processed dataset;  “the rate of change in the intensity of the deuterium signal on a deuterium tomogram and/or the NMR spectrum (spectra) after its administration is used to make a conclusion about the level of perfusion at different points of the scanned region.” [0039], also see Fig 1, of Lesiv et al (US 20220079905 A1), above where the data for the scanned region is on the right.

De Feyter et al and Lesiv et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al with a non-spectrally-resolved analysis taught by Lesiv et al because additional technical results in the implementation of the invention are the ability to obtain information about the level of perfusion at different points of the scanned region, information about the structure of a tumor, its boundaries, about the malignancy or benignity of the tumor [0016].

Regarding Claim 4, De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1. Additionally De Feyter teaches wherein the magnetic resonance data is a delayed magnetic resonance data acquired a delay time after the deuterated glucose is administered to the patient, “Sixty minutes after intravenous infusion of [6,6′2H2]glucose, signals from the 2H-labeled glucose and 2H-lactate and a peak of overlapping 2H-labeled glutamate and glutamine (Glx) can be observed in rat brain in vivo (Fig. 1B)” (Page 2 Paragraph 1)
further comprising acquiring baseline magnetic resonance data of deuterated water within the patient before the deuterated glucose is metabolized by the patient, “using the preinfusion, natural abundance water peak as an internal reference equal to 10.12 mM” (Page 9 Paragraph 8)
and wherein analyzing the magnetic resonance data includes subtracting the baseline magnetic resonance data the image from the delayed magnetic resonance data to generate the processed dataset. “Corrected amplitudes of fitted water and metablolite peaks were converted to concentration (in millimolar) using the preinfusion, natural abundance water peak as an internal reference equal to 10.12 mM” (Page 9 Paragraph 8). The corrected amplitudes were changed by subtracting the preinfusion, natural abundance water peak (baseline magnetic resonance data) from the fitted water and metabolite peaks (delayed magnetic resonance data)

Regarding Claim 5 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1 and 4. Additionally De Feyter teaches wherein the delay time is at least 10 minutes. “Sixty minutes after intravenous infusion of [6,6′2H2]glucose, signals from the 2H-labeled glucose and 2H-lactate and a peak of overlapping 2H-labeled glutamate and glutamine (Glx) can be observed in rat brain in vivo (Fig. 1B)” (Page 2 Paragraph 1)

Regarding Claim 6 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1. Additionally De Feyter teaches wherein analyzing the magnetic resonance data includes applying diffusion weighting. “MR images include (from left to right) T2-weighted fluid-attenuated inversion recovery (T2W FLAIR), T1-weighted contrast enhanced imaging (T1W CE), susceptibility-weighted imaging (SWI), and diffusion-weighted imaging (DWI).” (Page 5 Fig.4)

Regarding Claim 8 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1. However De Feyter  does not teach wherein the processed dataset on which the image is generated without spectrally resolving individual peaks in the deuterium spectrum. 
Lesiv teaches wherein the processed dataset on which the image is generated without spectrally resolving individual peaks in the deuterium spectrum. “the rate of change in the intensity of the deuterium signal on a deuterium tomogram and/or the NMR spectrum (spectra) after its administration is used to make a conclusion about the level of perfusion at different points of the scanned region.” [0039], also see Fig 1, of Lesiv et al (US 20220079905 A1), above where the data for the scanned region is on the right.
De Feyter et al and Lesiv et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al with a non-spectrally-resolved analysis taught by Lesiv et al because additional technical results in the implementation of the invention are the ability to obtain information about the level of perfusion at different points of the scanned region, information about the structure of a tumor, its boundaries, about the malignancy or benignity of the tumor [0016].

Regarding Claim 9 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1. Additionally De Feyter teaches wherein the image is created without the use of data from ionizing radiation sources. “Clearly, there is a demand for a more comprehensive, nonradioactive, and easily implementable approach to imaging metabolism.” (Page 1 Paragraph 2) 

Regarding Claim 10 De Feyter et al teaches a magnetic resonance imaging (MRI) scanner configured to detect a metabolism of glucose by a patient, “Human studies were performed on a 4 T Magnex magnet (Magnex Scientific Ltd.) interfaced to a Bruker Avance III HD spectrometer running on ParaVision 6 (Bruker Instruments). The system was equipped with 67-cm-diameter Magnex gradients capable of switching 30 mT/min 1.1 ms.” (Page 7 Paragraph 11), “combines deuterium magnetic resonance spectroscopic imaging with oral intake or intravenous infusion of nonradioactive 2H-labeled substrates to generate three-dimensional metabolic maps.” (Page 1 Paragraph 1). The MRI scanner comprising: 
a magnetic coil system configured to generate a magnetic field that acts upon the patient; “The system was equipped with 67-cm-diameter Magnex gradients capable of switching 30 mT/m in 1.1 ms.” (Page 7 Paragraph 11).
an acquisition system configured to acquire magnetic resonance data of deuterated water within the patient responsive to the magnetic field, “was achieved with a four-coil phased array that was driven as a single RF coil during RF transmission” (Page 8 Paragraph 1), “The T1 and T2 values of deuterated water and glucose were measured in water and agar phantoms and in rat and human brain in vivo.” (Page 2 Paragraph 2)
wherein the deuterated water is produced during the metabolism of deuterated glucose administered to the patient, “Without the 2H-labeled substrate, the only signal detectable in 2H NMR spectra from the brain or liver originates from the 0.0115% natural abundance signal of water, representing a ~10 mM 2H concentration” (Page 2 Paragraph 1)
and wherein the magnetic resonance data is acquired at a resonant frequency of deuterium; “DMI is minimally affected by magnetic field inhomogeneity because of its low NMR frequency and the intrinsically broad peaks of 2H NMR.” (Page 6  Paragraph 5)
and a data analysis system configured to analyze the magnetic resonance data acquired at the resonant frequency of deuterium “All 1H MRI, 2H DMI, and high-resolution NMR data were processed in NMRWizard,” (Page 9 Paragraph 6)
and an image construction system configured to construct an image based on the processed dataset; “The deuterium-labeled metabolite levels calculated on the nominal MRSI grid … Interpolated DMI maps were overlaid with anatomical MR images as amplitude color maps.” (Page 9 Paragraph 9) 
wherein the uptake and metabolism of the glucose by the patient is detected via the constructed image. See Fig 2E, 2F, 2G, and 2H, of De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018), above which show the images with the labeled glucose and metabolites. 
De Feyter  does not teach the data, non-spectrally resolved, to generate a processed dataset
Lesiv teaches the data, non-spectrally resolved, to generate a processed dataset; “the rate of change in the intensity of the deuterium signal on a deuterium tomogram and/or the NMR spectrum (spectra) after its administration is used to make a conclusion about the level of perfusion at different points of the scanned region.” [0039], also see Fig 1, of Lesiv et al (US 20220079905 A1), above where the data for the scanned region is on the right.
De Feyter et al and Lesiv et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al with a non-spectrally-resolved analysis taught by Lesiv et al because additional technical results in the implementation of the invention are the ability to obtain information about the level of perfusion at different points of the scanned region, information about the structure of a tumor, its boundaries, about the malignancy or benignity of the tumor [0016].

Regarding Claim 13, De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10. Additionally De Feyter teaches wherein the magnetic resonance data is a delayed magnetic resonance data acquired a delay time after the deuterated glucose is administered to the patient, “Sixty minutes after intravenous infusion of [6,6′2H2]glucose, signals from the 2H-labeled glucose and 2H-lactate and a peak of overlapping 2H-labeled glutamate and glutamine (Glx) can be observed in rat brain in vivo (Fig. 1B)” (Page 2 Paragraph 1)
wherein the acquisition system is also configured to acquire baseline magnetic resonance data of deuterated water within the patient before the deuterated glucose metabolized by the patient, “using the preinfusion, natural abundance water peak as an internal reference equal to 10.12 mM” (Page 9 Paragraph 8)
 and wherein the data analysis system is further configured to subtract the baseline magnetic resonance data the image from the delayed magnetic resonance data to generate the processed dataset. “Corrected amplitudes of fitted water and metabolite peaks were converted to concentration (in millimolar) using the preinfusion, natural abundance water peak as an internal reference equal to 10.12 mM” (Page 9 Paragraph 8) The corrected amplitudes were changed by subtracting the preinfusion, natural abundance water peak (baseline magnetic resonance data) from the fitted water and metabolite peaks (delayed magnetic resonance data)

Regarding Claim 14 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10 and 13. Additionally De Feyter teaches, wherein the delay time is at least 10 minutes. “Sixty minutes after intravenous infusion of [6,6′2H2]glucose, signals from the 2H-labeled glucose and 2H-lactate and a peak of overlapping 2H-labeled glutamate and glutamine (Glx) can be observed in rat brain in vivo (Fig. 1B)” (Page 2 Paragraph 1)

Regarding Claim 15 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10. Additionally De Feyter teaches wherein data analysis system is configured to analyze the magnetic resonance data via diffusion weighting. “MR images include (from left to right) T2-weighted fluid-attenuated inversion recovery (T2W FLAIR), T1-weighted contrast enhanced imaging (T1W CE), susceptibility-weighted imaging (SWI), and diffusion-weighted imaging (DWI).” (Page 5 Fig.4)

Regarding Claim 17 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10. However De Feyter does not teach wherein the processed dataset on which the image is generated without spectrally resolving individual peaks in the deuterium spectrum. 
Lesiv teaches wherein the processed dataset on which the image is generated without spectrally resolving individual peaks in the deuterium spectrum. “the rate of change in the intensity of the deuterium signal on a deuterium tomogram and/or the NMR spectrum (spectra) after its administration is used to make a conclusion about the level of perfusion at different points of the scanned region.” [0039], also see Fig 1, of Lesiv et al (US 20220079905 A1), above where the data for the scanned region is on the right.
De Feyter et al and Lesiv et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al with a non-spectrally-resolved analysis taught by Lesiv et al because additional technical results in the implementation of the invention are the ability to obtain information about the level of perfusion at different points of the scanned region, information about the structure of a tumor, its boundaries, about the malignancy or benignity of the tumor [0016].

Regarding Claim 18 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10. Additionally De Feyter teaches wherein the image is created without the use of data from ionizing radiation sources. “Clearly, there is a demand for a more comprehensive, nonradioactive, and easily implementable approach to imaging metabolism.” (Page 1 Paragraph 2)

Claim(s) 2, 3, 7, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018), in view of Lesiv et al (US 20220079905 A1) as applied to claim 1, 4, 5, 6, 8, 9, 10, 13, 14, 15, 17, and 18  above, and further in view of Ramadan et al (US 20160022197 A1).
Regarding Claim 2 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1. However De Feyter  does not teach wherein the magnetic resonance data is acquired via gradient echo imaging.
Ramadan teaches wherein the magnetic resonance data is acquired via gradient echo imaging. “an axial 3D T1-weighted gradient-echo sequence” [0065], Cells or tissue specimens can be placed in polypropylene vials that contained 300 ply of phosphate-buffered saline in deuterium oxide.[0062]
De Feyter et al,  Lesiv et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al and Lesiv et al with a gradient echo image by Ramadan et al et al because according to the invention, the ability to detect BRCA gene carriers (women who have been shown to have a pathogenic mutation in either BRCA 1 or 2), by using a spectral alteration identifiable from a voxel of a breast MRI investigation opens up many opportunities. One may be able to recognize these spectral changes in a larger cohort of patients using normal and malignant breast tissues as controls. [0073]

Regarding Claim 3 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1. However De Feyter  does not teach wherein the magnetic resonance data is collected for less than 10 minutes.
Ramadan teaches wherein the magnetic resonance data is collected for less than 10 minutes. “Scan time can be approximately 4.5 minutes.” [0068]
De Feyter et al,  Lesiv et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al and Lesiv et al with a shorter scan time by Ramadan et al et al because raw data can be saved and exported for analysis. Thus, data can be collected with and without water suppression. Data can be sent for classifier development. [0068]


Regarding Claim 7 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 1 and 6. However De Feyter does not teach wherein the magnetic resonance data is acquired entirely after the deuterated glucose is administered to the patient. 
Ramadan teaches wherein the magnetic resonance data is acquired entirely after the deuterated glucose is administered to the patient. “Cells or tissue specimens can be placed in polypropylene vials that contained 300 ply of phosphate-buffered saline in deuterium oxide.” [0062]
De Feyter et al,  Lesiv et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al and Lesiv et al with starting using deuterated substances by Ramadan et al et al because all specimens can be immediately immersed in liquid nitrogen and stored at −70 C for up to 6 weeks until MR spectroscopic analysis [0062].

Regarding Claim 11 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10. However De Feyter  does not teach wherein the acquisition system is configured to acquire the magnetic resonance data via gradient echo imaging.
Ramadan teaches, wherein the acquisition system is configured to acquire the magnetic resonance data via gradient echo imaging. “an axial 3D T1-weighted gradient-echo sequence” [0065]
De Feyter et al,  Lesiv et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al and Lesiv et al with a gradient echo image by Ramadan et al et al because according to the invention, the ability to detect BRCA gene carriers (women who have been shown to have a pathogenic mutation in either BRCA 1 or 2), by using a spectral alteration identifiable from a voxel of a breast MRI investigation opens up many opportunities. One may be able to recognize these spectral changes in a larger cohort of patients using normal and malignant breast tissues as controls. [0073]

Regarding Claim 12 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10. However De Feyter  does not teach wherein the acquisition system acquires the magnetic resonance data for less than 10 minutes.
Ramadan teaches, wherein the acquisition system acquires the magnetic resonance data for less than 10 minutes. “Scan time can be approximately 4.5 minutes.” [0068]
De Feyter et al,  Lesiv et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al and Lesiv et al with a shorter scan time by Ramadan et al et al because raw data can be saved and exported for analysis. Thus, data can be collected with and without water suppression. Data can be sent for classifier development. [0068]

Regarding Claim 16 De Feyter et al and Lesiv et al teach the invention substantially as claimed with respect to claim 10 and 15. However De Feyter  does not teach wherein the magnetic resonance data is acquired entirely after the deuterated glucose is administered to the patient.
Ramadan teaches, wherein the magnetic resonance data is acquired entirely after the deuterated glucose is administered to the patient. “Cells or tissue specimens can be placed in polypropylene vials that contained 300 ply of phosphate-buffered saline in deuterium oxide.” [0062]
De Feyter et al,  Lesiv et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al and Lesiv et al with starting using deuterated substances by Ramadan et al et al because all specimens can be immediately immersed in liquid nitrogen and stored at −70 C for up to 6 weeks until MR spectroscopic analysis [0062].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018), in view of Lesiv et al (US 20220079905 A1) as applied to claim 1, 4, 5, 6, 8, 9, 10, 13, 14, 15, 17, and 18  above, and further in view of Isbell et al (Deuterium Isotope Effects in a - f3 Pyranose and Pyranose-Furanose Interconversions1, 1966).
Regarding Claim 19 De Feyter et al teaches a method for detecting a metabolism of glucose by a patient, “Deuterium metabolic imaging (DMI) is a novel, noninvasive approach that combines deuterium magnetic resonance spectroscopic imaging with oral intake or intravenous infusion of nonradioactive 2H-labeled substrates to generate three-dimensional metabolic maps.” (Page 1 Paragraph 1). The method comprising:
administering the deuterated glucose to the patient; “oral administration of [6,6′2H2]–labeled glucose in healthy human subjects” (Page 1 Paragraph 4)
producing a magnetic field that acts upon the patient; “combines deuterium magnetic resonance spectroscopic imaging” (Page 1 Paragraph 1)
acquiring magnetic resonance data of deuterated water within the patient, “The T1 and T2 values of deuterated water and glucose were measured in water and agar phantoms and in rat and human brain in vivo.” (Page 2 Paragraph 2)
wherein the deuterated water is produced during the metabolism of the deuterated glucose by the patient, “Without the 2H-labeled substrate, the only signal detectable in 2H NMR spectra from the brain or liver originates from the 0.0115% natural abundance signal of water, representing a ~10 mM 2H concentration” (Page 2 Paragraph 1)
and wherein the magnetic resonance data is acquired only at a resonant frequency of deuterium; “DMI is minimally affected by magnetic field inhomogeneity because of its low NMR frequency and the intrinsically broad peaks of 2H NMR.” (Page 6  Paragraph 5)
and constructing an image based on the processed dataset; wherein the metabolism of the glucose by the patient is detected via the constructed image. See Fig 2E, 2F, 2G, and 2H, of De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018), above which show the images with the labeled glucose and metabolites.
De Feyter does not teach deuterating glucose such that deuterium is bound to carbons on the pyranose ring thereof, thereby producing deuterated glucose, and analyzing the magnetic resonance data acquired at the resonant frequency of deuterium, non-spectrally resolved, to generate a processed dataset;
Isbell teaches deuterating glucose such that deuterium is bound to carbons on the pyranose ring thereof, thereby producing deuterated glucose; “parallel in striking manner the isotope effects for the mutarotation of a-D·glucose (an a-,B pyranose anomerization).” (Page 137 Paragraph 1)
Lesiv teaches and analyzing the magnetic resonance data acquired at the resonant frequency of deuterium, non-spectrally resolved, to generate a processed dataset; “the rate of change in the intensity of the deuterium signal on a deuterium tomogram and/or the NMR spectrum (spectra) after its administration is used to make a conclusion about the level of perfusion at different points of the scanned region.” [0039], also see Fig 1, of Lesiv et al (US 20220079905 A1), above where the data for the scanned region is on the right.
De Feyter et al and Isbell et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al with a pyranose ring as taught by Isbell et al because other mechanisms are possible, especially anomerization without ring opening, or a change in ring size by intramolecular ring contraction or expansion. (Page 137 Paragraph 3).
De Feyter et al and Lesiv et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances in use with MRI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al with a non-spectrally-resolved analysis taught by Lesiv et al because additional technical results in the implementation of the invention are the ability to obtain information about the level of perfusion at different points of the scanned region, information about the structure of a tumor, its boundaries, about the malignancy or benignity of the tumor [0016].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De Feyter et al (Deuterium metabolic imaging (DMI) for MRI-based 3D mapping of metabolism in vivo, 2018), in view of Lesiv et al (US 20220079905 A1) in view of Isbell et al (Deuterium Isotope Effects in a - f3 Pyranose and Pyranose-Furanose Interconversions1, 1966) as applied to claim 19 above, and further in view of Ramadan et al (US 20160022197 A1).

Regarding Claim 20 De Feyter et al, Lesiv et al, and Isbell et al teach the invention substantially as claimed with respect to claim 19. Additionally De Feyter teaches, further comprising analyzing the magnetic resonance data acquired for the deuterated water using diffusion weighting before constructing the image, “MR images include (from left to right) T2-weighted fluid-attenuated inversion recovery (T2W FLAIR), T1-weighted contrast enhanced imaging (T1W CE), susceptibility-weighted imaging (SWI), and diffusion-weighted imaging (DWI).” (Page 5 Fig.4)
and wherein the image is created without the use of data from ionizing radiation sources. “Clearly, there is a demand for a more comprehensive, nonradioactive, and easily implementable approach to imaging metabolism.” (Page 1 Paragraph 2)
However De Feyter does not teach wherein the magnetic resonance data is collected for less than 10 minutes, and wherein the processed dataset on which the image is generated without spectrally without spectrally resolving individual peaks in the deuterium spectrum 
Ramadan teaches wherein the magnetic resonance data is collected for less than 10 minutes, “Scan time can be approximately 4.5 minutes.” [0068]
Lesiv teaches wherein the processed dataset on which the image is generated without spectrally without spectrally resolving individual peaks in the deuterium spectrum , “the rate of change in the intensity of the deuterium signal on a deuterium tomogram and/or the NMR spectrum (spectra) after its administration is used to make a conclusion about the level of perfusion at different points of the scanned region.” [0039], also see Fig 1, of Lesiv et al (US 20220079905 A1), above where the data for the scanned region is on the right.
De Feyter et al, Lesiv et al, Isbell et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al, Lesiv et al, and Isbell et al with a shorter scan time by Ramadan et al et al because raw data can be saved and exported for analysis. Thus, data can be collected with and without water suppression. Data can be sent for classifier development. [0068]
De Feyter et al, Lesiv et al, Isbell et al, and Ramadan et al are all considered to be analogous to the claimed invention because they are in the same field of deuterated substances. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Feyter et al, Isbell et al, and Ramadan et al with a non-spectrally-resolved analysis taught by Lesiv et al because additional technical results in the implementation of the invention are the ability to obtain information about the level of perfusion at different points of the scanned region, information about the structure of a tumor, its boundaries, about the malignancy or benignity of the tumor [0016].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793